In an action to recover damages for injury to person and property, the plaintiff appeals from an alleged order of the Supreme Court, Nassau County, dated February 25, 1964, which granted the defendants’ motion to dismiss the complaint, made at the close of the plaintiff’s case during a jury trial. Appeal dismissed, without costs. The alleged order appealed from is no more than an entry in the Clerk’s minutes stating that the defendants’ motion to dismiss the complaint was granted. Such an entry, which was neither signed nor initialed by the Judge, is not an order which may be the subject of an appeal (OPLR 2219; cf. Gerity v. Seeger & Guernsey Co., 163 N. Y. 119; cf. former rule III of the General Rules of Practice as it read prior to its amendment, effective Sept. 1, 1910, and section 767 of the former Code of Civil Procedure with OPLR 2219). No appeal lies from an entry in the Clerk’s minutes despite the fact that it is denominated as an order (Kinner v. Kuroczlca, 12 A D 2d 383, 386; Arnold v. Tates, 253 App. Div. 840). Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.